Title: From George Washington to James Lovell, 16 October 1782
From: Washington, George
To: Lovell, James


                  
                     
                     SirHead Quarters 16th October 1782
                  
                  I am extremely obliged by the information contained in yours of the 10th —I immediately forwarded your letters and the papers to Mr Morris by Express.
                  I am convinced we have nothing to expect from Great Britain but what her necessities shall oblige her to give up—She is somewhat like a person in desperate circumstances—She can scarcely be in a worse condition and by persevering, something fortunate may turn up—Upon this plan, I belive, she prosecutes the War.  I am with great Regard Sir Yr most obt servt
                  
               